,       11 Case 3:20-cv-02134-BEN-KSC Document 15 Filed 12/11/20 PageID.80 Page 1 of 2
        '-  '




    1
    2
    3
    4
    5
    6                                UNITED STATES DISTRICT COURT
    7                               SOUTHERN DISTRICT OF CALIFORNIA
    8
    9        VISTA VERDE MASTER ASSOCIATION,                 Case No.: 20-CV-2134-BEN-KSC
10                         Plaintiff,
             V,
                                                             ORDER GRANTING JOINT
11                                                           MOTION DISCLAIMING MERS'
             BROKER SOLUTIONS, INC. DBA NEW                  INTEREST IN THE PROPERTY AT
12
             AMERICAN FUNDING, a Corporation,                ISSUE AND DISMISSAL FROM THE
13           MORTGAGE ELECTRONIC REGISTRATION                INSTANT ACTION
             SYSTEMS, INC., acting solely as a nominee for
14
             BROKER SOLUTIONS, INC. dba NEW                  [ECF No. 13]
15           AMERICAN FUNDING, a Corporation,
             LAKEVIEW LOAN SERVICING LLC, MCT
16
             GROUP, SAN DIEGO COUNTY
17           DEPARTMENT OF CHILD SUPPORT
             SERVICES, INTERNAL REVENUE SERVICE,
18
             OTAY WATER DISTRICT,
19                             Defendants.
20
21                 The Court, having considered Defendant Mortgage Electronic Registration
22           Systems, Inc.'s ("MERS") and Plaintiff Vista Verde Master Association's ("Plaintiff')
23           (collectively, the "Parties") Joint Motion and Stipulation for Disclaimer of Interest and
24           Dismissal (the "Joint Motion"), and good cause appearing, it is hereby ORDERED that:
25                 1.     The Parties' Joint Motion is hereby GRANTED.
26                 2.     MERS disclaims any and all interest in the Property and/or the Deed of Trust
27           (the "DOT").
28


                                                                                       20-CV-2134-BEN-KSC
     Case 3:20-cv-02134-BEN-KSC Document 15 Filed 12/11/20 PageID.81 Page 2 of 2


 1             3.   The Joint Motion shall have no effect, impact, or in any way modify, release,
2    or impair the rights or obligations of the parties to the DOT, including without limitation,
3    MERS' successors and assigns to the DOT and other loan documents secured by the
4 DOT.
5              4.   Plaintiff cannot pursue any claims or seek any judgment against MERS in
6 the instant action for money damages, attorneys' fees and costs, and any other related
 7   relief.
 8             5.   MERS is hereby dismissed from the instant action.
 9
10             IT IS SO ORDERED.
                                                                          '
11
12   Dated: Decemb~2020

13                                                  United States District J dge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                   20-CV-2134-BEN-KSC
